EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended June 21, 2013 Current Month Rolling Performance* Rolling Risk Metrics* (July 2008 – June 2013) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A 0.0% -3.5% -5.5% -10.9% -5.0% -5.6% 0.3% -5.6% 10.7% -26.8% -0.5 -0.7 B** 0.0% -3.5% -5.8% -11.4% -5.6% -6.3% N/A -6.3% 10.7% -28.9% -0.5 -0.8 Legacy 1*** 0.1% -3.3% -4.5% -8.9% -3.0% N/A N/A -4.1% 10.6% -21.2% -0.3 -0.5 Legacy 2*** 0.1% -3.3% -4.6% -9.1% -3.4% N/A N/A -4.4% 10.6% -21.8% -0.4 -0.6 Global 1*** 0.1% -3.2% -4.2% -8.3% -4.0% N/A N/A -4.8% 10.1% -20.3% -0.4 -0.6 Global 2*** 0.1% -3.3% -4.3% -8.5% -4.3% N/A N/A -5.1% 10.1% -21.3% -0.5 -0.6 Global 3*** 0.1% -3.4% -5.1% -10.1% -6.0% N/A N/A -6.8% 10.1% -26.9% -0.6 -0.8 S&P 500 Total Return Index**** -2.1% -2.2% 12.8% 19.5% 18.1% 6.8% 7.2% 6.8% 18.4% -41.8% 0.5 0.5 Barclays Capital U.S. Long Gov Index**** -4.4% -4.3% -8.8% -9.1% 5.8% 7.3% 6.0% 7.3% 13.8% -12.3% 0.6 0.9 * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 44% 44% Energy 9% Short Natural Gas 2.3% Long 9% Short Natural Gas 2.3% Long Brent Crude Oil 1.6% Short Brent Crude Oil 1.6% Short Grains/Foods 16% Short Soybeans 3.7% Long 16% Short Soybeans 3.7% Long Sugar 2.7% Short Sugar 2.7% Short Metals 19% Short Gold 5.6% Short 19% Short Gold 5.6% Short Copper LME 2.8% Short Copper LME 2.8% Short FINANCIALS 56% 56% Currencies 27% Long $ Euro 5.6% Long 27% Long $ Euro 5.6% Long Japanese Yen 1.3% Short Japanese Yen 1.3% Short Equities 18% Long Nasdaq 1.9% Long 18% Long Nasdaq 2.0% Long S&P 500 1.7% Long FTSE Index 1.7% Long Fixed Income 11% Short Australian Bills 1.7% Long 11% Short Australian Bills 1.7% Long Schatz 1.6% Short Schatz 1.6% Short Market Commentary (Largest price movements within each sector) Sector/Market Energy Crude oil markets fell in excess of 4% following reports of increased domestic inventories and weak Chinese oil import data.Natural gas markets finished higher due to a sharp mid-week rally which was spurred by forecasts for hot temperatures in the U.S. Grains/Foods U.S. wheat prices rallied because of uncertainty surrounding this year’s crop and heavy buying by large commodity funds.Soybean markets declined as improved weather conditions supported supply forecasts.Cotton prices fell sharply due to decreased demand from China and rainfall in Texas which eased supply concerns in areas recently affected by droughts. Metals Gold prices fell nearly $100 an ounce as a markedly stronger U.S. dollar reduced demand for inflation-hedging gold positions.Copper markets fell to a 7-week low, under pressure from weak Chinese manufacturing data and concerns the tapering of the Federal Reserve’s bond-buying program will impact U.S. demand. Currencies The U.S. dollar moved sharply higher against global counterparts following comments from the Federal Reserve, which provided an upbeat outlook for the U.S. economy.The Euro fell as renewed political turmoil in Greece caused investors to shift assets away from the Eurozone.The Canadian dollar also moved lower, driven by weak retail sales data and declines in the crude oil markets. Equities North American and European equity markets generally fell as concerns surrounding changes to U.S. monetary policy caused investors to liquidate equity positions.In Asia, the Japanese Nikkei 255 rose nearly 5%, propelled higher by weakness in the yen and better-than-expected export data. Fixed Income U.S. fixed income markets finished sharply lower due to heavy selling prompted by comments from the U.S. Federal Reserve, which signaled a reduction of monetary stimulus. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE. OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL. IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION. DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE. OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL. IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION. DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
